Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
2.	This action is in response communication filed on January 13, 2022.
3.	claims 1-20 are examined and are pending.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 04/12/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11,250,036 B2 and claims 1-19 of U.S. Patent No. 10,198,499 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the current application (17,575,159) and the patent 11,250,036 and patent 10,198,499 all are directed to discovering latent relationship between two sets of medical records. The current application just omitted some limitations from the patented claims. Such omitting does not change the scope the invention and can perform same functionality. Therefore, the current application is not patentable over the patent 11,250,036 and 10,198,499.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

	Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 1-2, 4, 6-11, 13, 15-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (US 2012/0110016 A1), in view of Burdick et al (US 2004/0181526 A1).
	As per claim 1, Phillips discloses:
	- one or more non-transitory computer-readable media having computer- usable instructions embodied thereon that, when executed, enable a processor to perform a method of discovering latent relationships in data, said method comprising (a computer implemented method for matching relationship (i.e. discovering latent or hidden relationship) between medical vocabulary and ontological concept (Para [0006], [0039], [0065], [0068]), 
- obtaining a first set of records with a first organizational structure and a second set of records with a second organizational structure, wherein at least a portion of the first structure is incompatible with the second structure (loading data records from different system such as SNOMES, ICD, LOINC, etc., (i.e. obtaining first set of record, second set of record) according to their respective structure and incompatible with each other, Para [0002], [0066]-[0068], [0071], [0074), examiner broadest reasonable interpretation: different clinical, physician, administrative body of medical data provider use different code or term to describe the data according to their own organizational standard. A CMV or controlled medical vocabulary is used to map these code or terms based on their semantic or ontology or synonymic relationship,
- the measure of similarity including a weighted combination of non-parametric measures and semantic matching measures (a probabilistic matching (i.e. measuring similarity) between related medical or clinical term of concept in ontology-based system (i.e. semantic matching) in combination with MXN matrix (i.e. non-parametric) Para [0027], [0039]),
Phillips does not explicitly disclose provisionally binding a first data field of the first set of records to a second data field of the second set of records in response to a determination that a cluster of raw data stored in the first data field is within a predetermined measure of similarity of raw data stored in the second data field. However, in the same field of endeavor Burdick an analogous art disclose provisionally binding a first data field of the first set of records to a second data field of the second set of records in response to a determination that a cluster of raw data stored in the first data field is within a predetermined measure of similarity of raw data stored in the second data field (combining duplicate record (i.e. binding set of record) based on measured similarity between first and second data record, Para [0026], [0027], Fig. 2-3, 8, 7),
Phillips does not explicitly disclose the provisional binding forming a provisional mapping. However, in the same field of endeavor Burdick an analogous art discloses the provisional binding forming a provisional mapping (related filed data set are associated (i.e. mapped) and placed in a single set (i.e. bind them together), Para [0033]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Phillips with the teaching of Burdick by modifying Phillips for mapping records from different sources based on conceptual relationship. Person of the ordinary skill in the art would have make that modification to provide an advanced analytics and real-time decision support for matching clinical data, (Phillip, Para [0055]).
	As per claim 2, rejection of claim 1 is incorporated, and further Burdick discloses:
	- wherein the first set of records includes at least 500 instances of raw data corresponding to the first data field (sets of database records (i.e. at least 500 instance), Para [0023], [0033]).
As per claim 4, rejection of claim 1 is incorporated, and further Phillips discloses:
- wherein the calculated measure of similarity comprises a non-parametric metric (similarity between elements using MXN matrix (i.e. non-parametric) Para [0027], [0039], [0059]).
As per claim 6, rejection of claim 1 is incorporated, and further Phillips discloses:
- discarding extreme values of the first set of raw data (eliminating blocks (i.e. discarding), Para [0108]), 
As per claim 7, rejection of claim 1 is incorporated, and further Phillips discloses:
- presenting the generated mapping for display, thereby permitting a user to modify the mapping by including or excluding terms from the provisional mapping (allow user to modify, map terms, Para [0074], [0114]).  
As per claims 7-10, 13 and 15,
Claims 7-10, 13 and 15 are method claims corresponding to computer readable medium claims 1-2, 4 and 6-7 respectively, and rejected under the same reason set forth to the rejection of claims 1-2, 4 and 6-7 above.
As per claim 11, rejection of claim 8 is incorporated, and further Phillip discloses:
- wherein the selecting second raw data from the second set of records comprises matching one or more demographic attributes associated with the first set of records to demographic attributes from the second set of records (matching concept of a medical record include demographic information such as New York, Para [0105], Patent record, Para [0061]).
	As per claims 16-20,
	Claims 16-20 are system claims, corresponding to computer readable medium claims 1-2, 4, 6-7 respectively, and rejected under the same reason set forth to the rejection of claims 1-2, 4, 6-7 above.
8.	Claims 3 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (US 2012/0110016 A1), in view of Burdick et al (US 2004/0181526 A1), as applied to claims 1 and 8 above and further in view of Li e al (US 2011/0010100 A1).
	As per claim 3, rejection of claim 1 is incorporated, 
	Combined method of Phillips and Burdick does not explicitly disclose wherein the calculated measure of similarity comprises a two-sample Kolmogorov-Smirnov D test. However, in the same field of endeavor Li in an analogous art disclose wherein the calculated measure of similarity comprises a two-sample Kolmogorov-Smirnov D test (Kolmogorov-Simonov test algorithm for measuring similarity, Para [0054] - [0055]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Phillips as previously modified with Burdick with the teaching of Li by modifying Douglas for finding similarity between one or more sample. Person of the ordinary skill in the art would have make that modification for assessing biological effects between test sample and reference sample, (Li Para [0021]).
As per claim 12,
Claim 12 is a method claims corresponding to computer readable medium claim 3 respectively, and rejected under the same reason set forth to the rejection of claim 3 above.
9.	Claims 5 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Phillips (US 2012/0110016 A1), in view of Burdick et al (US 2004/0181526 A1), as applied to claims 1 and 8 above and further in view of Li e al (US Aharoni et al (US 2009/0099920 A1).

As per claim 5, rejection of claim 1 is incorporated, 
Combined method of Phillips and Burdick does not explicitly disclose wherein the non- parametric metric comprises a Cramer V test. However, in the same field of endeavor Aharoni in an analogous art disclose wherein the non- parametric metric comprises a Cramer V test (similarity score between 2 sets are calculated using Cramer function, Para [0055]).
Therefore, it would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Phillips as previously modified with Burdick with the teaching of Li by modifying Douglas for finding similarity between parameters. Person of the ordinary skill in the art would have make that modification for reducing redundancies in data clusters, (Aharoni, Para [0048]).
As per claim 14,
Claim 14 is a method claims corresponding to computer readable medium claim 5 respectively, and rejected under the same reason set forth to the rejection of claim 5 above.
			Contact Information
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED R UDDIN whose telephone number is (571)270-3138. The examiner can normally be reached M-F: 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Beausoliel Robert can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED R UDDIN/Primary Examiner, Art Unit 2167